Case 1:20-cv-05786-PKC-SJB Document 43-1 Filed 03/01/21 Page 1 of 1 PageID #: 375



                        DISCOVERY PLAN WORKSHEET
                                Phase I (Pre-Settlement Discovery)

 Deadline for completion of Rule 26(a) initial disclosures and any             3/5/2021
 HIPAA-complaint records authorizations:

 Completion date for Phase I Discovery as agreed upon by the parties:          7/9/2021
 (Reciprocal and agreed upon document production and other discovery
 necessary for a reasoned consideration of settlement. Presumptively 60
 days after Initial Conference.)

 Date for initial settlement conference:                                      7/27/2021
 (Parties should propose a date approximately 10-15 days after the
 completion of Phase I Discovery, subject to the Court’s availability)

                               Phase II (Discovery and Motion Practice)

 Motion to join new parties or amend the pleadings:                           8/10/2021
 (Presumptively 15 days post initial settlement conference)

 First requests for production of documents and for interrogatories due       8/25/2021
 by:
 (Presumptively 15 days post joining/amending)

 All fact discovery completed by:                                             12/10/2021
 (Presumptively 3.5 months post first requests for
 documents/interrogatories)

 Exchange of affirmative expert reports completed by:                         1/21/2022
 (Presumptively 30 days post fact discovery)

 Exchange of rebuttal expert reports completed by:                            2/21/2022


 Expert depositions completed by:                                             3/25/2022
 (Presumptively 30 days post expert reports)

 COMPLETION OF ALL DISCOVERY BY:                                              3/25/2022
 (Presumptively 9 months after Initial Conference)

 Final date to take first step in dispositive motion practice: (Parties are   4/25/2022
 directed to consult the District Judge’s Individual Rules regarding such
 motion practice. Presumptively 30 days post completion of all discovery)
 Do the parties wish to be referred to the EDNY’s mediation program
 pursuant to Local Rule 83.8                                                     No
